Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			                   DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 12-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites the following two different ranges of amounts for a polyol. 
I. 0.1 parts by mass or more and less than 5.0 parts by mass of a polyol per 100 parts by mass of the rubber component.
II. 1.5 parts by mass to 4.0 parts by mass of a polyol per 100 parts by mass of the rubber component.
Thus, such two different ranges of amounts would be indefinite and deletion of the clause I is suggested based on applicant’s response. 
Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 706.03(d) and 2143.03.
Other claims depends from the indefinite claim 1 would also be indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,592,509) in view of Kojima (US 2015/0191047 A1) and JP2013213129 (A) (Oct. 17, 2021), and further in view of Nakamura (US 2010/0078103 A1) or Teratani et al (US 2006/0272760 A1),
Chen et al teach a rubber composition for tire components (col. 5, lines 62-67) comprising about 38 wt.% of natural rubber (60/157.9 total), 50 parts by wt. of carbon black ((6+44)/100 rubber), about 1.3 wt;% of aromatic oil (i.e. softener) and 0.4 parts by wt. of ethylene glycol (0.4/100 rubber) in composition 2 of table 1.
The ethylene glycol would meet the instant (linear) polyol. The ethylene glycol is known to have a melting point of -12.9oC which would meet claim 4.

Chen et al further teach 30-80 phr of the carbon black, 30-80 phr of the silica and a total amount of filler being 30-80 phr at col. 2, lines 32-65.  Chen et al also teach various polyols such as xylitol, sorbitol at col. 5, lines 5-10.  Thus, utilization of the instant polyols such as xylitol, sorbitol and different amounts of the carbon black and silica would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Kojima teaches employing 15 parts by mass of a softener per 100 parts by mass of the rubber component for improving tire performance on ice and snow in [0069] and table 2.  English abstract of JP teaches employing 0.1 to 30 parts mass of a polyhydric alcohol for improving tire performance on ice.  Note that Chen et al teach tire tread at col. 5, lines 62-67 and the tire tread would affect the tire performance on ice and snow inherently.
Also, utilization of a lower amount of a vulcanization accelerator than sulfur for curing rubbers is well-known as taught by Nakamura (Tables 1 and 2) and Teratani et al (table 18).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a rubber composition further comprising the instant  lower amount of a vulcanization accelerator than sulfur in Chen et al thereof since utilization of the higher amount of the softener (i.e. oil) for improving tire performance on ice and snow is well- known as taught by Kojima and JP and since utilization of a lower amount of a vulcanization accelerator than sulfur for curing rubbers is also well-known as taught by Nakamura and Teratani et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to different amounts of components: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to obvious change in concentration discussed by the Examiner, applicant asserts unexpected result of employing 1.5 parts by mass to 4.0 parts by mass of a  comprising Xylitol of 0.5 and 1.0 parts by mass, but those Examples of Table 1C do not comprise 15 parts by mass of a softener per 100 parts by mass of the rubber component recited in the amended claim 1 and thus the assertion would lack probative value.
Examples of Table 2 utilize the instantly recited components including the softener, but the inventive Examples 2-3 and 2-4 comprising Xylitol of 3.0 parts by mass have a tear strength index of 103 and 104, respectively, as opposed to a tear strength index of 101 for Examples 2-1 and 2-2 comprising Xylitol of 0.5 and 1.0 parts by mass.  Thus, the examiner does not see unexpected result of the tear strength index of 103 and 104 over the tear strength index of 101.  Also, wear resistance of the (comparative) Example 2-2 comprising Xylitol of 1.0 parts by mass is better than that of the Example 2-4 comprising Xylitol of 3.0 parts by mass which would not support the unexpected result.
The instant specification/examples do not show utilization a lower amount of the sulfur than a vulcanization accelerator and thus any result regarding the lower amount of a vulcanization accelerator than sulfur cannot be ascertained.
Even assuming any unexpected result, the instant specification teaches only one example (i.e. Example 2-3) comprising particular amounts of components and thus scope of the claims is broader than showing.  Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
The above modified rubber composition of Chen et al comprising the instant components and amounts thereof would be expected to have the recited 300% modulus (M300) of less than 7MP. 

Claims 1-6, 8, 9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al (US 2014/0110032 A1) in view of Chen et al (US 8,592,509) and CN 104231341 A (Dec. 24, 2014).
Ogasawara et al teach a rubber composition comprising the following components in [0329-0330].
1.  50 parts by mas of natural rubber,
2.  43 parts by mass of carbon,
3.  43 parts by mas of SBR, 
4.  50 parts by mas of a softener,
5.  0.5 parts by mas of vulcanization accelerator,
6.  2.55 parts by mass of sulfur.
A similar composition is further taught in [0331-0332].
The instant invention further recites polyol in an amount of 1.5-4.0 parts by mass over the above composition of Ogasawara et al.
improved crack resistance at col. 7, line 19-22.  Chen et al also teach various polyols such as xylitol, mannitol and sorbitol at col. 5, lines 5-9 and claim 5 and thus use of the xylitol, mannitol and sorbitol in the above composition in lieu of ethylene glycol would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
English abstract of CN teaches a rubber composition comprising 92-100 parts of natural rubber, 2-3 parts of mannitol, 10-13 parts of carbon black and other additives for obtaining an anti-scorching rubber material. 
Ogasawara et al further teach employing a mixture of an inorganic filler such as silica and carbon black in [0138-0140] and examples of tables 1-3 teach 30 parts by mass of carbon black.  Thus, utilization of 30 parts by mass of carbon black and silica in the above composition of Ogasawara et al would be obvious.  See above cited In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972) and In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).  As to an amount of silica, Chen et al further teach 30-80 phr of the carbon black, 30-80 phr of the silica and a total amount of filler being 30-80 phr at col. 2, lines 32-65 which would make claim 9 obvious.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of various polyols such as xylitol, mannitol and sorbitol taught by Chen et al and CN in Ogasawara et al in order to improve crack resistance of rubber material with different amounts of silica and carbon 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to different amounts of components: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
The above modified rubber composition of Ogasawara et al comprising the instant components and amounts thereof would be expected to have the recited 300% modulus (M300) of less than 7MP.
Possible assertions of unexpected result, see the above responses given for Chen et al (US 8,592,509) as the primary reference.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 11, 2021                                           /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762